Citation Nr: 1147235	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-50 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome, anemia, to include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1966 to July 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for myelodysplastic syndrome, anemia.  

In October 2011 the Veteran was notified that he was scheduled for a Board hearing in December 2011.  He did not report for this hearing and has provided no explanation for his failure to report.  His hearing request is therefore deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for myelodysplastic syndrome, anemia, to include as secondary to a service connected disability.  He claims that it is related to Agent Orange exposure during his service in Vietnam.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

"Myelodysplasia" means dysplasia of myelocytes and other elements in bone marrow.... In the later case it may precede myelogenous leukemia."  See Dorland's Illustrated Medical Dictionary (Dorland's) 1238 (24th ed., 1994).

In certain circumstances, a disease associated with exposure to certain herbicide agents, including B-cell leukemias, will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran contends that his myelodysplastic syndrome, anemia, is similar to leukemia.  The Veteran was exposed to Agent Orange during his service in Vietnam pursuant to 38 C.F.R. § 3.307.  However, there is no evidence of record that the Veteran has been diagnosed with any type of leukemia.  Notwithstanding that the Veteran's current myelodysplastic syndrome, anemia, is not entitled to presumptive service connection pursuant to 38 C.F.R. § 3.309, he could still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A July 2008 private treatment record notes that the Veteran has myelodysplastic syndrome and that the treating physician opined that he is not sure if Agent Orange exposure can cause this type of picture and that he suggests that the Veteran obtain a secondary hematology opinion.  

Given, that the Veteran has a current myelodysplastic syndrome, anemia, disability, which could be related to Agent Orange exposure during service or possibly to his numerous service connected disabilities pursuant to 38 C.F.R. § 3.310, a VA examination should be provided to determine the etiology of his current myelodysplastic syndrome, anemia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with an appropriately qualified physician to determine the nature and etiology of his myelodysplastic syndrome, anemia.  All necessary testing and studies should be conducted.  The examiner is to provide an opinion as to whether the Veteran's myelodysplastic syndrome, anemia, is at least as likely as not related to Agent Orange exposure during service.  

If not, is his myelodysplastic syndrome, anemia, caused or aggravated by any of his service connected disabilities, which include: diabetes mellitus, amputation of the right foot, peripheral neuropathy of his bilateral upper and lower extremities, diabetic neuropathy with hypertension, coronary artery disease, diabetic retinopathy, or perianal abscess.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale should be provided for all opinions. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


